 
Exhibit 10.5

Dawson James Securities


March 31, 2008




Lifesciences Opportunities Incorporated
8447 Wilshire Boulevard
Suite 102
Beverly Hills, CA 90211
Attn: James Morel 


Re: Amended and Restated Selling Agreement (the “Agreement”)


Dear Mr. Morel:


This Agreement is intended to amend and restate in its entirety the Selling
Agreement by and between Lifesciences Opportunities Incorporated, a Florida
corporation (the “Seller”) and Dawson James Securities, Inc. (“Selling Agent”)
dated February 27, 2008.


The Seller proposes to offer and sell (the “Offering”), to selected investors,
upon the terms set forth herein and in the Confidential Private Placement
Memorandum dated March 31, 2008 (which collectively, together with the
attachments and exhibits thereto, is referred to as the “Offering Document”), a
copy of which has been delivered to you, up to 8,000 Units ($800,000) on an
all-or-none basis, although the Company may accept subscriptions for up to an
additional 2,000 Units ($200,000), in its sole discretion (“Maximum Offering
Amount”). The initial closing will not occur until a minimum of 8,000 Units has
been sold. Each Unit consists of a convertible debenture in the principal amount
of $1,000 (the “Debentures”) and one thousand (1,000) shares (the “Additional
Shares”) of the Company’s common stock, par value $.0001 (“Common Stock”). The
Debentures and the Additional Shares being offered are sometimes referred to
herein as the “Offered Securities.”


Selling Agent agrees to offer and sell the Offered Securities on an exclusive
basis during the period in which the Units are being offered (the “Offering
Period”). Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Offering Document. It is intended that the
offer, offer for sale and sale of the Offered Securities will be made only to
“accredited investors” (as such term is defined in Rule 501(a) of Regulation D
of the Securities Act of 1933, as amended (the “1933 Act”) and will be exempt
from the federal registration requirements of the 1933 Act, pursuant to
Regulation D promulgated under Section 3(b) and/or Section 4(2), respectively,
of the 1933 Act and will qualify for an exemption from registration, if
necessary, under the applicable state securities laws and regulations.


The Seller hereby confirms its agreement with Selling Agent as follows:


1. Offer and Sale of Offered Securities by Selling Agent; Compensation; Closing.


1.1 On the basis of Selling Agent’s representations, covenants and warranties,
the Seller appoints Selling Agent the exclusive agent of the Seller for the
period commencing on the date of the completion of the Offering Document and
ending on the earlier of the date on which the Seller’s Board of Directors and
the Selling Agent mutually agree to close the Offering or the Maximum Offering
Amount is obtained and the subscriptions therefor have been accepted by Seller
(“Offering Termination Date”), to use Selling Agent’s best efforts to offer and
sell, on the terms and conditions set forth in this Agreement and in the
Offering Document, subject only to Selling Agent’s right to engage participating
broker-dealers pursuant to Section 2 hereof. The Selling Agent hereby accepts
such appointment and agrees pursuant to the terms and conditions set forth
herein and in the Offering Document to use its best efforts to offer and sell
the Offered Securities as agent for the Seller during the period specified
above, and to attempt to find suitable accredited purchasers for the Offered
Securities acceptable to the Seller.


--------------------------------------------------------------------------------



1.2 Prior to and subject to the closing, subscription proceeds from the sale of
the Offered Securities will be deposited in an escrow account with an escrow
agent to be mutually agreeable to Seller and the Selling Agent (the “Escrow
Agent”). The Seller will be responsible for setting up the Escrow Account,
pursuant to an escrow agreement among the Seller, the Selling Agent and the
Escrow Agent, which escrow agreement will be approved by the Selling Agent.
Subscribers will be instructed to make their checks payable to the Escrow Agent
for the benefit of Lifesciences Opportunities Incorporated, or shall cause the
wire transfer of immediately available funds in favor of the Escrow Agent for
Lifesciences Opportunities Incorporated, in accordance with instructions
provided by the Selling Agent. At the end of the Offering Period (as the same
may be extended by the mutual agreement of the Selling Agent and the Seller), a
closing (the “Closing”) will occur as soon as possible after subscriptions have
been accepted by the Seller and all other conditions precedent to closing have
occurred to the sole satisfaction of the Selling Agent.


1.3 For purposes hereof, the Offered Securities shall not be deemed to have been
sold unless (x) subscription agreements, completed and fully executed by
subscribers who are accredited investors have been received covering the Offered
Securities; (y) all checks, drafts and wire transfers submitted by such
subscribers in payment of the purchase price of such Offered Securities have
been received by the Escrow Agent and have cleared so that there are “good
funds” in the Escrow Account at least equal to the aggregate purchase price of
the Offered Securities; and (z) the minimum offering amount of $800,000 has been
obtained and received by the Escrow Agent.


1.4 As compensation for the Selling Agent’s services hereunder, the Seller shall
pay to Selling Agent in cash a selling commission (“Commission”) upon the
Closing, in an amount equal to ten percent (10%) of the aggregate offering price
of the Offered Securities sold by the Selling Agent or its authorized agent at
such Closing. At the Closing of the Offering, the Seller shall pay the Selling
Agent its Commission relating to the sale of the Offered Securities that are
subject of the Closing provided that the Seller or counsel for the Seller has
received all documents, including but not limited to, an executed Subscription
Agreement for each investor (“Subscription Documents”) previously furnished to
Selling Agent which the Selling Agent is required to deliver to the Seller or
counsel for the Seller prior to Closing. All or any portion of such Commission
may be re-allowed to Participating Broker-Dealers (as hereinafter defined). No
Offered Securities shall be considered to have been sold by Selling Agent or any
Participating Broker-Dealer selected by Selling Agent unless the purchaser is
acceptable to the Seller, and no compensation will be payable with respect to
any agreement for the purchase of Offered Securities if the Subscription
Agreement therefor is not actually accepted by the Seller. Anything in this
Agreement to the contrary notwithstanding, the Seller shall not be required to
pay a Commission to Selling Agent and Selling Agent shall not be entitled to a
Commission, pursuant to this Section 1.4 or any other provision, if to do so
would cause the Seller to violate federal or state securities laws, regulations
or rules or any other law applicable to the Offering.

2

--------------------------------------------------------------------------------



1.5 The Seller will pay all of its costs relating to the Offering contemplated
hereby, including, without limitation, audit expenses, issuance costs and taxes,
counsel fees for the preparation of the Offering Documents, filing fees and
disbursements of counsel relating to the qualification of the Offered Securities
under federal securities laws, and legal fees and expenses of counsel in
connection with qualifying the Offered Securities under the state blue sky laws.
To the extent required by law, the Seller shall qualify the Offered Securities
for offer and sale in those jurisdictions designated by the Selling Agent and
reasonably acceptable to the Seller. The Seller’s counsel shall be responsible
for state blue sky securities laws compliance by the Seller.


1.6 [Intentionally deleted].


1.7 Once the Offered Securities are sold, or the Offering Period terminates, the
agency between the Seller and the Selling Agent shall terminate. The Selling
Agent, on the basis of the representations and warranties herein contained, but
subject to the terms and conditions herein set forth, accepts such appointment
as the limited agent of the Seller and agrees to use its best efforts to find
purchasers for the Offered Securities.


1.8 Upon the Closing of the sale of the Offered Securities offered by the Seller
hereunder, the Seller will issue to the Selling Agent at a purchase price of
$.001 per warrant, warrants to purchase shares of Common Stock equal to 10% of
the Additional Shares contained in the Units sold by Selling Agent or
Participating Broker-Dealers in the Offering (“Selling Agent’s Warrants”). The
Selling Agent’s Warrants shall be exercisable at any time during the five (5)
years from the date of Closing at an exercise price equal to $1.00 per share of
Common Stock and shall have piggy-back registration rights. The Selling Agent’s
Warrants shall be in the form and shall contain the provisions set forth in
Exhibit A attached hereto.


1.9 The Closing(s) shall be held at the offices of the Selling Agent, 925 S.
Federal Highway, 6th Floor, Boca Raton, FL 33432, or in an alternative location
and at such time and date as Selling Agent and the Seller may mutually agree.


1.10  The holders of the Offered Securities will be provided with registration
rights as set forth in the Offering Document with respect to the shares of
Common Stock underlying the Debentures and the Additional Shares. The Additional
Shares shall also be subject to the terms of the lock-up agreement as set forth
in the Offering Document.


2. Participating Broker-Dealers. The Seller hereby authorizes Selling Agent to
engage other qualified broker-dealers (the “Participating Broker-Dealers”) to
assist the Selling Agent in the placement of the Offered Securities; provided
that during all times that each such Participating Broker-Dealer shall offer and
sell the Offered Securities, each such Participating Broker-Dealer shall be
registered as a broker-dealer under the Securities Exchange Act of 1934 (the
“1934 Act”), shall be a member in good standing of the Financial Industry
Regulatory Authority (“FINRA”), and shall be authorized to offer and sell the
Offered Securities under the laws of the jurisdictions in which the Offered
Securities will be offered and sold by such Participating Broker-Dealer. All
Participating Broker-Dealers will be required to execute a Participating
Broker-Dealer Agreement, the form of which is subject to the reasonable approval
of the Seller, with Selling Agent containing substantially the same terms and
conditions as this Agreement, including, without limitation, the representations
and warranties contained in Section 3.2 below and provisions for indemnification
of the Seller to the same extent as your indemnification provided in Section 7
below. Any commissions, fees, or expenses payable to such Participating
Broker-Dealers will be paid by the Selling Agent and not by the Seller.
3

--------------------------------------------------------------------------------



3. Representations, Warranties and Covenants.


3.1 The Seller represents, warrants and covenants to Selling Agent that, except
as set forth in Schedule 3.1 hereof or in the Offering Document:


(a) The Seller and each subsidiary is a corporation duly formed and validly
existing and in good standing under the laws of the jurisdiction of its
incorporation as in effect on the date of this Agreement, with adequate power
and authority to enter into and perform this Agreement and to own its property
and to conduct its business as described in the Offering Document and in
Seller’s reports required to be filed by it with the SEC pursuant to the 1933
Act, the 1934 Act or otherwise (“SEC Reports”); and the Seller and each
subsidiary is duly qualified as a foreign corporation to transact business and
is in good standing in each jurisdiction in which it owns or leases substantial
properties or in which the conduct of its business requires such qualification
except for such jurisdictions in which the failure to qualify in the aggregate
would not have material and adverse effect on the earnings, affairs or business
prospects of the Seller or any such subsidiary (a “Material Adverse Effect”) and
in which jurisdictions such failure may be cured without such Material Adverse
Effects; the execution and delivery of this Agreement by the Seller has been
duly and validly authorized and will not result in a breach of its Articles of
Incorporation or By-laws; and when executed and delivered by both parties
hereto, this Agreement will be a valid and binding obligation of the Seller,
assuming the due execution by the Selling Agent, enforceable in accordance with
its terms (except to the extent that enforceability of the indemnification
provisions may be limited under applicable securities laws and except as
enforcement may be limited by bankruptcy, moratorium or other laws affecting
creditors’ rights or general principles of equity); and the execution and
delivery of this Agreement, the consummation of the transactions herein
contemplated and compliance with the terms of this Agreement by the Seller do
not and will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, any agreement or any applicable
law, rule, regulation, judgment, order or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Seller, to which the Seller is a party or by which it is bound;


(b) To the best of the its knowledge and belief, the Offering Document and the
SEC Reports do not contain and will not contain, at any time between the date
hereof and to and including the date of each Closing, any untrue statement of a
material fact and does not omit nor during such period will omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;


(c) Except as is otherwise disclosed in the Offering Document or the SEC
Reports, there is no litigation or governmental proceeding pending or, to the
best of its knowledge, threatened against or involving the property or business
of the Seller or any subsidiary of the Seller that would result in a Material
Adverse Effect;


(d) Except as is otherwise disclosed in the Offering Document or the SEC
Reports, no material defaults exist in the due performance and observance of any
material obligation, term, covenant or condition of any agreement or instrument
to which the Seller or any subsidiary is a party or by which they are bound that
would result in a Material Adverse Effect;

4

--------------------------------------------------------------------------------



(e) The offer, offer for sale, and sale of the Offered Securities have not been
and will not be registered with the Securities and Exchange Commission (the
“SEC”) except as contemplated in the Offering Document. The Company’s actions
with respect to the offer, offer for sale and sale of the Offered Securities
will be pursuant to the exemptions from the registration requirements of
Section 5 of the 1933 Act provided by Section 4(2) thereof and/or by
Regulation D thereunder;


(f) To the best of its knowledge and belief, assuming the offer, offer for sale
and sale of the Offered Securities is made in compliance with the terms of the
Offering Document, the applicable filings with the SEC and any applicable Blue
Sky laws, and subject to the performance of the Selling Agent’s obligations
hereunder, the Seller will have complied in all material respects with the 1933
Act and with all state securities laws and regulations applicable to it in
connection with the offer, offer for sale, and sale of the Offered Securities.
The Seller has not taken and will not take any action in conflict with the 1933
Act or applicable state or foreign securities or Blue Sky laws, or which would
make the exemption, qualification or registration pursuant to applicable federal
or state securities or Blue Sky laws unavailable with respect to the offer,
offer for sale and sale of the Offered Securities. The Seller and its officers,
directors or partners are not subject to any disqualification, including but not
limited to any judgment, decree, order or decision issued by the SEC, any state
or foreign securities regulatory authority, any court of competent jurisdiction
or the United States Postal Service. In offering the Offered Securities, the
Seller will comply with all applicable federal, state or foreign securities
laws, including the rules covering exemptions from registration;


(g) Subject to the performance of the Selling Agent’s obligations hereunder, the
Offered Securities, upon the payment therefor and issuance thereof, will conform
to all statements and descriptions in relation thereto contained in the Offering
Document and will have the rights set forth in the Seller’s Articles of
Incorporation;


(h) To the best of the Seller’s knowledge, the Seller has neither been engaged
in, nor been the subject of, any of the actions or proceedings specified in
subsection (a) of Rule 262 promulgated under Section 3(b) of the 1933 Act, or
any substantially similar provisions under the securities laws of any state in
which the Offered Securities are to be sold, such that no exemption from
registration would be available for the offering of the Offered Securities by
the Seller under applicable federal or state securities laws;


(i) Since the respective dates as of which information is given in the SEC
Reports, (i) there has been no material adverse change in the condition,
business, property, capital commitments, working capital and liabilities or
prospects of the Seller or any subsidiary, financial or otherwise; (ii) the
property and business of the Seller materially conform to the descriptions
thereof contained in the SEC Reports; (iii) there have been no material
liabilities or obligations incurred or material transactions entered into by the
Seller or any subsidiary other than those in the ordinary course of business;
(iv) there have been no dividends or distributions of any kind declared, paid or
made by the Seller on its capital stock; (v) there has not been any change in
the capital stock, or any material increase in the current or long-term debt
except as disclosed in the SEC Reports, or any issuance of options, warrants,
convertible securities or other rights to purchase the capital stock of the
Seller or any subsidiary; and (vi) there have been no transactions between the
Seller, shareholders owning five percent (5%) or more of its issued and
outstanding capital stock, the Seller’s officers and/or directors, nor have
there been any corporate opportunities taken or assumed by controlling
shareholders, officers or directors, that are not fully disclosed in the SEC
Reports.

5

--------------------------------------------------------------------------------



(j) The Seller will notify the Selling Agent immediately and confirm the notice
in writing (i) of the issuance by the SEC or by any state attorney general or
securities administrator of any order enjoining the sale of the Offered
Securities or suspending the effectiveness of any qualification of the Offered
Securities for sale or (ii) of the initiation of any proceedings for that
purpose. The Seller will make every reasonable effort to prevent the issuance of
any such order and, if any such order shall at any time be issued, to obtain the
lifting thereof at the earliest possible moment;


(k) The audited and unaudited combined financial statements of the Seller
(including the related notes) included in the SEC Reports present fairly the
financial position of the Seller and its subsidiaries at the dates indicated;
said financial statements have been prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis, except
as expressly qualified therein, and are in conformity with Regulation S-X
promulgated under the Act;


(l) Except as set forth in the SEC Reports, the Seller does not have any
subsidiaries and does not own any interest in any other corporation,
partnership, joint venture or other entity;


(m) As of the date of this Agreement, the Seller and its subsidiaries have not
agreed, or agreed in principle, to any merger or acquisition, or combination
with, of any other corporation, partnership, person, party, entity or trust or
the sale of its business or assets to any other corporation, partnership,
person, party, entity or trust;


(n) The Seller and its subsidiaries have not, directly or indirectly, at any
time during their existence (i) made any unlawful contribution to any candidate
for political office, or failed to disclose fully any contribution in violation
of law, or (ii) made any payment to any federal, state or foreign governmental
officer or official, or other person charged with similar public or quasi-public
duties, other than payments required or permitted by the laws of the United
States or any jurisdiction thereof;


(o) To the best of Seller’s knowledge, the Seller and its subsidiaries have
filed all necessary federal, state, local, foreign and other tax returns
required to be filed by them and have paid all taxes shown as due thereon; the
Seller and its subsidiaries have not been notified, either orally or in writing,
that any state, local, federal or foreign taxing authority is conducting or
intends to conduct an audit of any tax return or report filed by the Seller and
its subsidiaries or concerning their business or properties; and the Seller has
no knowledge of any tax deficiency which has been asserted or threatened against
the Seller and any subsidiary which would materially and adversely affect the
business, properties, financial condition, results of operations, liabilities or
working capital of the Seller;


(p) The Seller and its subsidiaries make and keep accurate books and records and
maintain internal accounting controls which provide reasonable assurance that
(i) transactions are executed in accordance with management’s authorization,
(ii) transactions are recorded as necessary to permit preparation of its
financial statements and to maintain accountability for its assets, (iii) access
to their assets is permitted only in accordance with management’s authorization,
and (iv) the reported assets are compared with existing assets at reasonable
intervals;

6

--------------------------------------------------------------------------------





(q) There are no pre-emptive rights applicable to any of the Seller’s
outstanding securities, or granted by the Seller to any person or party;


(r) The capitalization of the Seller is as described in the SEC Reports and the
Seller has outstanding no more than 10,940 shares of its Series A Preferred
Stock as of the date hereof; all presently outstanding shares of the Seller’s
capital stock are duly and validly authorized and issued, fully paid and
non-assessable and contain no preemptive rights; the Seller has not contracted
for the issuance of any additional equity securities other than as set forth
herein, or in the SEC Reports, or as contemplated or described in the Offering
Document and no shares of any other classes of equity securities are issued and
outstanding except as follows: 10,470,336 shares of Common Stock and warrants to
purchase 1,146,492 shares of Common Stock;


(s) The Seller agrees that, for a period of twenty-four months (24) months from
the date hereof, it shall not solicit any offer to buy from or offer to sell to
any person introduced to the Seller by the Selling Agent in connection with the
Offering, any securities of the Seller or provide the name of any such person to
any other securities broker or dealer or selling agent. For purposes of this
subsection, a person shall be considered to have been “introduced to the Seller”
by the Selling Agent only so long as Seller delivers an investment presentation
to such person as part of the “road show” for the Offering as arranged by the
Selling Agent, each of whose name(s) shall be thereafter listed and set forth on
a schedule to this Agreement, which shall be updated from time to time. In the
event that the Seller or any of its affiliates, directly or indirectly,
solicits, offers to buy from or offers to sell to any such person any such
securities, or provides the name of any such person to any other securities
broker or dealer or selling agent, and such person purchases such securities or
purchases securities of the Seller from any other securities broker or dealer or
selling agent, the Seller shall pay to the Selling Agent an amount equal to ten
percent (10.0%) of the aggregate purchase price of the securities so purchased
by such person.


(t) To the best of its knowledge and belief, the Seller is currently in
compliance with (i) all applicable, material provisions of the Sarbanes-Oxley
Act of 2002, and the rules and regulations promulgated thereunder, and (ii) all
listing standards and rules promulgated by the FINRA applicable to Seller,
except to the extent that non-compliance with such requirements in subsections
(i) or (ii) would not result in a Material Adverse Effect.


(u) All shares of Common Stock to be issued pursuant to this Offering (including
shares of Common Stock underlying the Debentures) shall be delivered to the
investors or the Selling Agent, as may be applicable, in the form of a physical
certificate and not electronically, unless some other arrangement is mutually
agreed to by the parties hereto.


3.2 The Selling Agent represents and warrants to the Seller as follows:


(a) The Selling Agent is, has been and will be at all times during the Offering
Period, a Florida corporation duly organized and validly existing under the laws
of the state of its incorporation, with all requisite power and authority to
enter into and perform this Agreement; the execution and delivery of this
Agreement by the Selling Agent has been duly and validly authorized; and when
executed and delivered by the Seller, this Agreement will be a valid and binding
obligation of the Selling Agent enforceable in accordance with its terms subject
to: (i) due authorization, execution and delivery hereof by the Seller; (ii) the
enforcement of remedies under applicable bankruptcy, insolvency and other laws
affecting creditors’ rights generally and moratorium laws from time to time in
effect; (iii) general equitable principles which may limit the right to obtain
the remedy of specific performance; and (iv) the public policy limitation on
indemnification under the federal securities laws;

7

--------------------------------------------------------------------------------



(b) The Selling Agent shall not offer or sell the Offered Securities in any
state or states without the approval of the Seller and completion by the Seller
of all, or any, Blue Sky filings for such states and shall not offer or sell the
Offered Securities in any state or states in which it is not qualified or
registered as a broker-dealer or authorized to engage in the brokerage business;
and


(c) The Selling Agent is (i) a broker-dealer registered with the SEC pursuant to
the 1934 Act, and no proceeding has been initiated to revoke such registration;
(ii) a member in good standing of the FINRA; and (iii) a broker-dealer
registered with the securities authorities of each jurisdiction in which it is
required to be registered in connection with the offers or sales of the Offered
Securities, and all such offers or sales will be made only by individuals
licensed as required by all applicable federal and state securities laws. The
Selling Agent agrees to maintain each of the foregoing memberships and
registrations in good standing throughout the Offering Period.


4. Sale and Delivery of Offered Securities.


4.1 No sale of Offered Securities shall take place or be regarded as effective
unless and until accepted by the Seller, such acceptance to occur at Closing,
and the Seller reserves the right in its sole and absolute discretion to refuse
to sell Offered Securities to any or all persons at any time. Selling Agent
shall send to the Seller and to the Escrow Agent designated in Section 1.2, with
copies to counsel for the Seller, all acceptable executed Subscription
Documents, promptly upon receipt of the same, subject to any reasonable delay
occasioned by further inquiry as to a prospective purchaser’s qualification or
requests by the Seller or Selling Agent for further information from a
prospective purchaser. The Seller shall notify Selling Agent as to whom to send
the originals of such executed Subscription Documents and to whom to send
copies. Selling Agent shall promptly send each such prospective purchaser’s
payment for his Offered Securities to the Escrow Agent. Subject to review by
counsel for the Seller, the Seller shall notify Selling Agent whether such
prospective purchaser will be accepted by the Seller at Closing within ten (10)
business days after receipt of the executed subscription documents for each
prospective purchaser of Offered Securities, but in no event later than the
earlier of (i) the date the parties have agreed to for Closing or (ii) the
Offering Termination Date. For every prospective purchaser of Offered Securities
whose subscription is rejected in its entirety, the Seller will promptly return
all of such prospective purchaser’s executed Subscription Documents to Selling
Agent for return to the prospective purchaser, and will notify the Escrow Agent
to return the funds received to such prospective purchaser without interest and
without deduction.


5. Conditions to the Obligations of the Seller.


The obligations of the Seller hereunder are subject to the accuracy of Selling
Agent’s representations and warranties, to the observance and performance by
Selling Agent of its obligations hereunder, and to the following further
conditions (any of which may be waived in writing in whole or in part by the
Seller):

8

--------------------------------------------------------------------------------



(a) Selling Agent shall not have taken or failed to take any action at any time
at or prior to Closing, which, in the opinion of the Seller or counsel for
Seller, conflicts or would conflict with, or otherwise make unavailable, the
exemption from registration requirements for the offer and sale of the Offered
Securities under applicable securities laws and regulations.


(b) If any of the conditions specified in this Section 5 shall not have been
fulfilled when and as required by this Agreement to be fulfilled, all the
obligations of the Seller under this Agreement may be terminated in writing at
any time at or prior to Closing, and any such termination shall be without
liability to the parties, and further provided that the obligations under
Section 7 and Section 9.1 shall nevertheless survive and continue thereafter.


6. Conditions of the Obligations of the Selling Agent.


The obligations of the Selling Agent to act as agent hereunder, to find
purchasers for the Offered Securities, and to attend and to deliver documents at
Closing shall be subject to the following conditions:


(a) Between the date hereof and Closing, the Seller and its subsidiaries shall
not have sustained any loss on account of fire, explosion, flood, accident,
calamity or other cause, of such character as results in a Material Adverse
Effect on the Seller and its subsidiaries, whether or not such loss is covered
by insurance.


(b) Between the date hereof and Closing, there shall be no material litigation
instituted or threatened against the Seller or any subsidiary (other than as set
forth in the Offering Document or as disclosed to the Selling Agent) and there
shall be no material proceeding instituted or threatened before or by any
federal or state commission, regulatory body or administrative agency or other
governmental body, domestic or foreign, wherein an unfavorable ruling, decision
or finding would materially adversely affect the business, franchises, licenses,
permits, operations or financial condition or income of the Seller.


(c) Except as contemplated herein or as set forth in the Offering Document or in
the SEC Reports, during the period subsequent to the date hereof, and prior to
Closing, the Seller and each subsidiary: (i) shall have conducted its business
in the usual and ordinary manner as the same was being conducted on the date
hereof, and (ii) except in the ordinary course of its business or as disclosed
to the Selling Agent, the Seller and each subsidiary shall not have incurred any
liabilities or obligations (direct or contingent), or disposed of any assets, or
entered into any material transaction or suffered or experienced any
substantially adverse change in its condition, financial or otherwise, or in its
working capital position. At Closing, the capitalization of the Seller shall be
substantially the same as set forth in the Offering Document.


(d) The authorization for the issuance and delivery of the Offered Securities
and the Offering Document and related materials, and for the execution and
delivery of this Agreement, and all other legal matters incident thereto, shall
be reasonably satisfactory in all respects to counsel for Selling Agent.


(e) The representations and warranties of the Seller made in this Agreement or
in any document or certificate delivered to the Selling Agent pursuant hereto
shall be true and correct on and as of the date of this Agreement or such
document or certificate with the same force and effect as though such
representations and warranties have been made on and as of the date of this
Agreement or such document or certificate.

9

--------------------------------------------------------------------------------



(f) The Seller shall have performed and complied in all material respects with
all covenants, terms and agreements to be performed and complied with by the
Seller as contained in this Agreement on or before the Closing.


(g) The Seller shall have provided such certificates as the Selling Agent shall
reasonably request.




7. Indemnification.


7.1 The Seller agrees to indemnify and hold harmless Selling Agent and each
person, if any, who controls Selling Agent within the meaning of the 1933 Act or
the 1934 Act (together, the “Acts”), the Selling Agent’s affiliated entities,
partners, employees, legal counsel and agents (the “SA Indemnified Parties”)
against any losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements (and any and all actions, suits,
proceedings and investigations in respect thereof and any and all legal and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise), joint or several, to which
Selling Agent or such person may be subject, under the Acts or otherwise,
including, without limitation, the costs, expenses and disbursements, as and
when incurred, of investigating, preparing or defending any such action, suit,
proceeding or investigation (whether or not in connection with litigation in
which the Selling Agent is a party), directly or indirectly, caused by, relating
to, based upon, arising out of, or in connection with (i) the violation or
breach of any representation, warranty or covenant or agreement of the Seller
set forth in this Agreement or in any instrument, document, agreement or
certificate delivered by the Seller in connection herewith; (ii) any untrue
statement or omission or any alleged untrue statement or omission in the
Offering Document or selling material, excluding information contained in or
omitted from the Offering Document or selling material in reliance upon, and in
conformity with, information furnished to the Seller by Selling Agent or any
Participating Broker-Dealer specifically for use in preparation of the Offering
Document or selling material, as the case may be; (iii) any information provided
by or on behalf of Seller in order to qualify or exempt the Offered Securities
for sale in any jurisdiction; or (iv) the failure of the Seller to comply with
the provisions of the Acts and the regulations thereunder, including
Regulation D; and will reimburse the SA Indemnified Parties for any legal or
other expenses reasonably incurred by the SA Indemnified Parties in connection
with investigation of or defending against any such loss, claim, expense,
damage, liability, (or actions in respect thereof); provided, however, that the
Seller shall not be required to indemnify the SA Indemnified Parties for any
payment made to any claimant in settlement of any suit or claim unless such
payment is agreed to by the Seller (which agreement shall not be unreasonably
withheld) or by a court having jurisdiction of the controversy. This indemnity
agreement shall remain in full force and effect notwithstanding any
investigation made by Selling Agent or on Selling Agent’s behalf, shall survive
consummation of the sale of the Offered Securities hereunder and shall be in
addition to any liability which the Seller may otherwise have.

10

--------------------------------------------------------------------------------



7.2 Selling Agent agrees to indemnify and hold harmless the Seller and each
person, if any, who controls the Seller within the meaning of the Acts, Seller’s
affiliated entities, partners, employees, legal counsel and agents (the “Seller
Indemnified Parties”) against any losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses and disbursements
(and any and all actions, suits, proceedings and investigations in respect
thereof and any and all legal and other costs, expenses and disbursements in
giving testimony or furnishing documents in response to a subpoena or
otherwise), joint or several (including, without limitation, the costs, expenses
and disbursements, as and when incurred, of investigating, preparing or
defending any such action, suit, proceeding or investigation (whether or not in
connection with litigation in which the Seller is a party)), to which the Seller
or any such person may be subject, under the Acts or otherwise, insofar as such
losses, claims, expenses, damages or liabilities (or actions in respect thereof)
which (i) arise out of or are based upon any untrue statement or omission or any
alleged untrue statement or omission in the Offering Document contained in or
omitted from the Offering Document in reliance upon, and in conformity with,
information furnished to the Seller by Selling Agent or any Participating
Broker-Dealer or either of them specifically for use in preparation of the
Offering Document or selling material, as the case may be or (ii) are directly
or indirectly, caused by, relating to, based upon, arising out of, or in
connection with the violation or breach of any representation, warranty or
covenant or agreement of the Selling Agent set forth in this Agreement or in any
instrument, document, agreement or certificate delivered by the Selling Agent in
connection herewith); and will reimburse the Seller Indemnified Parties for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending against any such loss, claim, expense, damage,
liability, (or actions in respect thereof); provided, however, that Selling
Agent shall not be required to indemnify the Seller Indemnified Parties for any
payment made to any claimant in settlement of any suit or claim unless such
payment is approved by a court having jurisdiction over the controversy or
Selling Agent agrees to such settlement (which agreement shall not be
unreasonably withheld); and provided further that Selling Agent shall not be
liable under this Section 7.2 for any losses, claims, expenses, damages or
liabilities arising out of any act or failure to act on the part of any other
person except Selling Agent, its partners, employees and agents (including
registered representatives) or any Participating Broker-Dealer. This indemnity
agreement shall remain in full force and effect notwithstanding any
investigation made by or on behalf of the Seller and shall survive consummation
of the sale of the Offered Securities hereunder and the termination of this
Agreement, and shall be in addition to any liability which Selling Agent may
otherwise have. Notwithstanding the foregoing, in no event shall the amount that
the Selling Agent is required to indemnify the Seller Indemnified Parties,
exceed in the aggregate the compensation received by the Selling Agent
hereunder, except in the case of fraud on the part of the Selling Agent.


7.3 The indemnified party shall notify the indemnifying party in writing
promptly after the summons or other first legal process giving information of
the nature of any and all claims which have been served upon the indemnified
party. In case any action is brought against any indemnified party upon any such
claim, the indemnifying party shall be entitled to participate at its own
expense in the defense, or if it so elects, in accordance with arrangements
satisfactory to any other indemnifying party or parties similarly notified, to
assume the defense thereof, with counsel who shall be satisfactory to such
indemnified party and other indemnified parties who are defendants in such
action; and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof and the retaining of such
counsel by the indemnifying party, the indemnifying party shall not be liable to
such indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof, other than the reasonable costs of investigation, unless the
indemnified party shall have reasonably concluded that there are or may be
defenses available to it which are different from or in addition to those
available to the indemnifying party (in which case the indemnifying party shall
not have the right to direct the defense of such action on behalf of the
indemnified party), in any of which circumstances such expenses shall be borne
by the indemnifying party.

11

--------------------------------------------------------------------------------



8. Termination of Agreement.


8.1 This Agreement shall terminate:


(a) If at any time after commencement of the Offering, any material condition of
Seller’s obligations hereunder shall not have been met or shall cease to be met
and Selling Agent shall have given to the Seller notice of Selling Agent’s
desire to terminate this Agreement on account of the nonfulfillment of such
condition; or


(b) At such time as the Offering Termination Date has been reached.


Notwithstanding the termination of this Agreement in accordance with the
foregoing provisions of this Section 8, the respective indemnities, covenants,
agreements, representations, warranties and other statements of the Seller and
Selling Agent set forth in or made pursuant to this Agreement will survive the
Offering Termination date for a period of two (2) years.


8.2 If this Agreement is terminated pursuant to Section 8.1(a) above, the
Selling Agent shall have no liability to the Seller, and if this Agreement is
terminated pursuant to Section 8.1(b) above, the Seller shall have no liability
to the Selling Agent.


9. Miscellaneous.


9.1 Except as otherwise specifically provided in this Agreement or as may be
otherwise agreed between the parties hereto, Selling Agent, on the one hand, and
the Seller, on the other, shall each pay their respective expenses incident to
this Agreement and the transactions contemplated hereby (including, without
limitation, the fees and disbursements of their respective counsel), and no
party to the Agreement shall have any liability for such expenses incurred by
any other party.


9.2 It is understood and agreed that Selling Agent’s relationship to the Seller
is that of an independent contractor and that nothing herein shall be construed
to create a relationship of partners, affiliates, joint venturers or employer
and employee between Selling Agent or either of them and the Seller.


9.3 No rights or interests arising hereunder may be assigned except with the
prior written consent of both the Seller and the Selling Agent. Subject to this
limitation, this Agreement shall inure to the benefit and be binding upon
Selling Agent and the Seller and their respective successors and assigns. This
Agreement is intended to be and is for the sole and exclusive benefit of the
parties hereto, and their respective successors and assigns and for the benefit
of no other person. Except as provided in this Agreement, nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any
person, other than the parties to it and their respective successors and
assigns, any legal or equitable right, remedy or claim under or with respect to
this Agreement or any of its provisions. No purchaser of Offered Securities
shall be construed as a successor or assign merely by reason of such purchase.

12

--------------------------------------------------------------------------------


 
9.4 If any portion of this Agreement shall be held invalid or inoperative, then
so far as is reasonable and possible:


(a) the remainder of this Agreement shall be considered valid and operative; and


(b) to the extent possible under applicable law, effect shall be given to the
intent manifest by the portion held invalid or inoperative.


9.5 This Agreement may be executed in a number of identical counterparts and by
facsimile, each of which shall be deemed to be an original, but all of which
constitute, collectively, one and the same Agreement; but, in making proof of
this Agreement, it shall not be necessary to produce or account for more than
one counterpart.


9.6 This Agreement may not be modified or amended except by written agreement
executed by each of the parties to this Agreement.


9.7 Whenever the context so requires, the masculine shall include the feminine
and neuter, and the singular shall include the plural, and conversely. The words
“shall” and “will” and “agrees” are mandatory, “may” is permissive.


9.8 The parties to this Agreement covenant and agree that they will execute any
other and further instruments and documents which reasonably are or may become
necessary or convenient to effectuate and carry out this Agreement.


9.9 This Agreement (and the other documents and agreements referenced herein)
contains the entire understanding between the parties and supersedes prior
understandings or written or oral agreements between the parties with respect to
the subject matter of this Agreement.


9.10 This Agreement shall be construed and governed by the laws of the State of
Florida. Each party hereby consents to any and all actions or controversies
arising from this agreement shall be have venue in the exclusive jurisdiction of
the state and federal courts located in Palm Beach County, Florida. Any terms
and conditions of this Agreement which are inconsistent with the terms and
conditions of the Offering Document, shall be modified to conform to the terms
and conditions set forth in the Offering Document.


9.11 All notices or communications, except as otherwise specifically provided,
shall be in writing, and, if sent to any party, shall be mailed, delivered or
telegraphed and confirmed to that party at the address set forth below:





If to the Seller:  
Lifesciences Opportunities Incorporated
8500 Wilshire Boulevard, Suite 105
Beverly Hills, CA 90211
Attention: Chief Executive Officer
      With a copy contemporaneously  
by like means:      
Blank Rome LLP
Bruce Rosetto, Esq.
1200 N. Federal Highway, Suite 417
Boca Raton, FL 33432
Facsimile: 561-417-8186


13

--------------------------------------------------------------------------------





If to Selling Agent, to:  
Dawson James Securities, Inc.
925 S. Federal Highway
6th Floor
Boca Raton, FL 33432
Attention: David Weinstein
 

 
9.12 All of the terms of this Agreement, including all representations,
warranties, covenants and agreements of Selling Agent and the Seller, shall
survive completion of the Offering for three years.


9.13 Section titles or captions contained in this Agreement are inserted only as
a matter of convenience and for reference. Those titles in no way define, limit,
extend or describe the scope of this Agreement, or the intent of any provision
of this Agreement.


10. Right of First Refusal. The Seller will grant to the Selling Agent a right
of first refusal for a period of twenty-four (24) months from the Closing Date
of the Offered Securities being offered in this transaction to be engaged as
placement agent for any public or private sale of securities of the Seller to be
made by the Seller or any of its affiliates or subsidiaries.






[Signature Page Follows]

14

--------------------------------------------------------------------------------




If the foregoing correctly sets forth the understanding between us, please
indicate acceptance by signing in the space provided below for that purpose and
return to us a counterpart hereof so signed, whereupon this letter and Selling
Agent’s acceptance shall constitute a binding agreement between us.


The foregoing Amended and Restated Selling Agreement for Lifesciences
Opportunities Incorporated is hereby accepted and agreed to as of the date first
above written.
 
Dawson James Securities, Inc.
As Selling Agent
    Lifesciences Opportunities Incorporated        
By: /s/ Robert D. Keyser, Jr.
    By: /s/ James Morel

--------------------------------------------------------------------------------

Name: Robert D. Keyser, Jr.
Its: CEO
   

--------------------------------------------------------------------------------

James Morel, CEO

 
 
15

--------------------------------------------------------------------------------

